       CASE 0:19-cv-01129-JRT-HB Doc. 288 Filed 03/29/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA


IN RE CATTLE ANTITRUST LITIGATION            Case No. 0:19-cv-01222 (JRT/HB)


This document relates to:

ALL CASES


KENNETH PETERSON, et al.,                    Case No. 0:19-cv-01129 (JRT/HB)

                              Plaintiffs,

v.

JBS USA FOOD COMPANY HOLDINGS, et al.,

                              Defendants.


IN RE DPP BEEF LITIGATION                    Case No. 0:20-cv-01319 (JRT/HB)

This document relates to:

ALL CASES


ERBERT & GERBERT’S, INC.,                    Case No. 0:20-cv-01414 (JRT/HB)

                               Plaintiff,

v.

JBS USA FOOD COMPANY HOLDINGS, et al.,

                              Defendants.

                                 ORDER
               CASE 0:19-cv-01129-JRT-HB Doc. 288 Filed 03/29/21 Page 2 of 2




          Upon consideration of the Stipulation between Plaintiffs in the above referenced

actions and JBS S.A. [ECF No. 286], and the entire record, and for good cause shown, it is

hereby ORDERED that:

          1.       The deadline for Plaintiffs to file their opening brief in support of their

Motion to Approve Alternative Service on JBS S.A shall be March 30, 2021.

          2.       The deadline for JBS S.A to file its papers in opposition to Plaintiffs’ Motion

to Approve Alternative Service on JBS S.A shall be April 27, 2021.

          3.       The deadline for Plaintiffs to file their reply papers in support of their Motion

to Approve Alternative Service on JBS S.A shall be May 7, 2021.

          4.       For judicial efficiency, Plaintiff’s Motion to Approve Alternative Service on

JBS S.A shall be heard by Chief Judge Tunheim at the same time and date as the hearing

on Defendants’ Motions to Dismiss, since both motions will address service of process

issues.



SO ORDERED.


 Dated: March 29, 2021                               s/Hildy Bowbeer
                                                     HILDY BOWBEER
                                                     United States Magistrate Judge
